In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-15-00100-CR


                      PATRICIA DANIELLE MOFFETT, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 100th District Court
                                     Donley County, Texas
                    Trial Court No. 3768, Honorable Stuart Messer, Presiding

                                      October 15, 2015

                              MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, Patricia Danielle Moffett, appeals her conviction for forgery. Appellant

pled guilty. The trial court deferred the adjudication of her guilt and placed her on

community supervision for three years. Subsequently, the State moved to adjudicate

guilt, which motion the trial court granted after an evidentiary hearing. Appellant was

then sentenced to eighteen months in a state jail facility, fined $2,500, and ordered to

pay restitution.
       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief. In the brief, he certifies that, after diligently searching the record, no

arguable issue appears meriting appeal.                  So too did he mail his client 1) a letter

informing her of his conclusion and right to file her own brief or reply, 2) a copy of his

brief, 3) a copy of his motion to withdraw, and 4) a copy of the appellate record.             By

letter, this court also notified appellant of her right to file her own brief or response by

October 9, 2015, if she wished to do so. To date, no response has been received.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed 1) the sufficiency of the evidence, 2) potential due process violations, 3) the

sentence and 4) the effectiveness of trial counsel. However, he concluded that no

arguable grounds for a meritorious appeal existed.

       We also conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to In re

Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991). We also failed to uncover arguable error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                                         Brian Quinn
                                                                         Chief Justice



Do not publish.




       1
           Anders v. Califorina, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2